BROWN, J.
Action by a taxpayer to restrain and enjoin the state board of con*11trol from issuing or negotiating certificates of indebtedness as authorized by chapter 27, p. 29, Laws 1909, providing for the construction of a new state’s prison at Stillwater.- A general demurrer to the complaint was sustained, and plaintiff appealed.
The action challenges the constitutionality of the statute referred i». Section 1 of the act authorizes, empowers, and directs the board ■of control to complete the construction of a new state’s prison^ on' a ■site acquired for the purpose under Laws 1905, p. 547, c. 337, ■§ 19, subd. 12, and according to plans and specifications approved by the prison warden and the board of control, and to equip it with all necessary facilities for carrying on therein the industrial work authorized by law, and so as to provide for the profitable employment of convicts confined in the prison, at a cost not exceeding $2,250,000. Section 2, for the purpose of raising the funds thus appropriated, directs the state auditor to levy and collect, in the same manner as other taxes are levied and collected, for the year 1909 and each succeeding year for nine years, a tax sufficient to produce for each of said years the sum of $225,000 on all the taxable property of the state, and credit the same to the board of control as a separate fund, known as the “Prison Building Fund,” -“and said amounts are hereby appropriated for the purpose aforesaid for each'of said years.” This section further authorizes and empowers the board of control, if deemed necessary to carry forward the work of construction, to issue and sell, as funds are needed for the purpose, certificates of indebtedness, to be known and classed as “Minnesota Prison Certificates of Indebtedness,” bearing interest at a rate not exceeding four per cent, per annum. Section 3 requires the work of construction to be expeditious and that the contract be awarded to the lowest bidder.
The contention of plaintiff is that this act contravenes and violates sections 2, 5, 6, 7, and 8 of article 9 of the state constitution, and is consequently void. So far as material, section 2 provides for an annual tax levy for ordinary expenses of the state and such deficiencies-as may from time to time arise. Section 5 provides that for purposes of extraordinary expenditures the state may contract public debts, “but such debts shall never, in the aggregate, exceed two hundred .and fifty thousand dollars.” Section 6 provides that debts au*12thorized to be contracted by section 5 shall be in the form of state bonds of not less than $500 each, payable within ten years. Section 7 provides that the state shall never contract any public debt, unless in the time of war, to repel invasion or suppress insurrection, except as permitted by sections. 5 and 6. Section 8 provides for the expenditure of money arising from an issue of bonds for the purposes only of the act of their authorization.
Counsel for plaintiff, in support of the contention that the act is unconstitutional, presented his case with so much earnestness and ability as to dispel entirely the idea that the suit is a friendly one, brought to bring about a particular result, and to cause the members of the court seriously to reflect before announcing a conclusion adverse to his position on the merits of the question. But, whatever might be the view of the court as now constituted, were the question a new one, a majority of the present members are of opinion that it ivas settled adversely to plaintiff’s contention by the decision in Fleckten v. Lamberton, 69 Minn. 187, 72 N. W. 65, which we follow and apply.
That case involved the constitutionality of chapter 2, p. 6, Laws 1893, providing for the construction of the new state capitol. The act under consideration is conceded by counsel for plaintiff, for all practical purposes, identical with the one there held valid, except that this act provides for the issuance of certificates of indebtedness in anticipation of the collection of the tax thereby directed to be levied, to be negotiated as therein provided, whereas the state capitol act contained no such provision. However, by chapter 96, p. 118, Laws 1897, similar certificates were provided for, and were issued and negotiated by the capitol commission, and are now outstanding. Though this act was not referred to in the Lamberton decision, it was then, and for some time prior thereto had been, in force. It was passed by the legislature on April 3, 1897, and the decision in the Lamberton case was filed duly 1, 1897.
Counsel for plaintiff differentiates the Lamberton case by the fact that no certificates of indebtedness were there authorized to be issued, and earnestly insists that this feature of the act under consideration renders it Avholly void. We are unable to concur in this claim.
The certificates in and of themselves create no indebtedness against *13the state. On the contrary, they are mere evidence of the holder’s right to demand and receive from the state treasurer the proceeds of the tax authorized by the act to be levied and collected, and known and classified as the Prison Building Fund. Fairly construed, the act contemplates their payment from this fund exclusively, and they are not general obligations of the state. Whatever indebtedness, if any, was created by this act, is, within the Lamberton case, found in the provisions thereof appropriating $2,250,000 for the construction of the new prison and the levy of a tax extending over a period of nine years to produce the same, and not by the issuance of certificates of indebtedness evidencing the right of the holders thereof to the fund when collected. If the certificates could be construed as creating an indebtedness against the state payable from the general revenue fund, a different question would be presented. But they are not. They are to be issued in anticipation of funds provided for and appropriated, rightfully under the Lamberton case, and are valid only as respects that fund when paid into the state treasury.
We need not stop to consider whether a subsequent legislature could rightfully repéal this act, and thus leave outstanding certificates issued thereunder, and so impair the faith and credit of the state, nor the extent to which the legislature might, if so disposed, go in making appropriations of this kind. No danger from this source is to be apprehended. At any rate, the legislature, when acting within constitutional limits, is answerable to the people, and not to the courts.
Our conclusion, therefore, is that the validity of this act is sustained by the Lamberton case, and we follow and apply it.
Order affirmed.